Citation Nr: 1003148	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cause of death for 
purposes of receiving Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to June 
1978.  The Veteran died in April 1997.  The Appellant is his 
widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
the hearing is associated with the claims file.

In an April 2007 decision, the Board denied the Appellant's 
claim of entitlement to service connection for the Veteran's 
cause of death, to include as a result of exposure to Agent 
Orange, and she appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  The Appellant, through 
her attorney, and the Secretary of Veterans Affairs submitted 
a Joint Motion for Remand.  In an October 2005 Order, the 
Court granted the motion, vacated the April 2007 Board 
decision, and remanded the case to the Board for further 
appellate review.

In March 2009, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  A Board remand 
confers upon the appellant the right to substantial, but not 
strict, compliance with that order.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  Where the remand orders of the 
Board were not substantially complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In compliance with the Board's March 2009 remand, the RO sent 
the appellant and her representative a letter that complied 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as interpreted by the Court in Hupp 
v. Nicholson, 21 Vet. App. 342, 352- 53 (2007) and with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That remand also requested a review of the claims file by a 
liver cancer specialist.  According to an April 2009 Report 
of Contact, the Compensation and Pension Service contacted 
the RO to inform them that no liver cancer specialist was 
available at the VAMC, so they would send the file to their 
internal medicine staff for an opinion.  The RO asked that 
they make a note of that substitution in the examination 
report.  The May 2009 examination was performed by L.H.F.  
There is no information identifying this examiner's 
credentials and qualifications or, if this examiner is a 
medical doctor in the field of internal medicine who would be 
appropriate to offer an opinion concerning liver cancer.  
Absent this information, the Board is unable to determine 
whether his qualifications are such as to substantially 
comply with the initial remand instructions.  Therefore the 
claim must be remanded for clarification of this examiner's 
credentials and qualifications.  If L.H.F. does not possess 
the credentials and qualifications necessary to substantially 
comply with the requirement of a liver cancer specialist, 
then a new examination, before an appropriate medical doctor, 
is necessary to address the questions posed in that remand.

Accordingly, the case is REMANDED for the following action:

1.	Request an explanation of L.H.F.'s 
credentials and qualifications from the 
Compensation and Pension Service in 
order to determine whether he is a 
liver cancer specialist or possesses 
substantially similar credentials and 
qualifications.  

2.	If L.H.F. is determined not to be a 
liver cancer specialist or to possess 
substantially similar credentials and 
qualifications, or if no response is 
received, send a copy of this remand 
decision and the Veteran's claims files 
to a liver cancer specialist.
	
As with the original remand, that 
specialist is requested to read this 
remand and to review the Veteran's 
medical records, including the service 
treatment records.  The specialist is 
asked to opine as whether it is at 
least as likely as not the Veteran's 
fatal liver cancer was related to the 
Veteran's military service.  The 
specialist is requested to comment on 
whether there is any indication in the 
service treatment records which would 
indicate that the Veteran developed 
liver cancer due to working in an 
equipment laboratory as an inventory 
management supervisor.  The specialist 
is requested to comment on whether 
there is any indication in the service 
treatment records that would indicate 
that the Veteran consumed large 
quantities of alcoholic during service.  
The specialist is asked to comment on 
whether he/she agrees or disagrees with 
the July 1998 statement of Dr. Sanchez, 
the December 2002 VA opinion, and the 
March 2004 opinion of Dr. Utku, and 
provide reasoning why.  Reasons and 
bases for all opinions should be 
provided.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Then, if indicated, this case should be 
returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


